NO. 12-17-00122-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS

IN RE:                                                    §

HEATHER ESTERS,                                           §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Heather Esters filed an original mandamus proceeding complaining of the trial court’s
February 3, 2017 order granting Melinda Warner’s motion for new trial. On October 18, 2017,
this Court conditionally granted Esters’s petition and directed Respondent to vacate his February
3 order and render judgment on the jury’s verdict. By a judgment signed on October 25, 2017,
and an order signed on November 3, 2017, Respondent has complied with this Court’s opinion
and order, rendering this proceeding moot. Accordingly, we dismiss Esters’s petition for writ of
mandamus as moot.
Opinion delivered November 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                      NOVEMBER 15, 2017

                                       NO. 12-17-00122-CV



                                       HEATHER ESTERS,
                                           Relator
                                             V.

                                   HON. CLAY J. GOSSETT,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Heather Esters; who is the relator in Cause No. 2015-215, pending on the docket of the 4th
Judicial District Court of Rusk County, Texas. Said petition for writ of mandamus having been
filed herein on April 14, 2017, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.